DETAILED ACTION

This supplemental final rejection is being sent out solely to correct the typos related to the claim numbers in paragraphs 32 and 41. No substance of the rejection has changed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 23, 2020.
Claim 21 has been amended and is hereby entered.
Claim 10 has been cancelled.
Claims 1 – 9, 11 – 17, and 19 – 22 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive. The affidavit submitted December 23, 2020 has been reviewed and is hereby entered.
Applicant argues that the present invention is based in part on the unexpected result that complexes having a carbene ligand and a Pt(IV) metal center emit light that is significantly blue-shifted relative to complexes having the same carbene ligand and a Pt(II) metal center. Applicant argues that this unexpected blue-shift is evidenced by a larger triplet energy (T1) in the Pt(IV) complex compared to the Pt(II) complex. As evidence to these claims, Applicant submits an affidavit from Dr. George Fitzgerald where Density Functional Theory calculations on four inventive compounds and five comparative compounds, including Murakami compound (32) have been performed. Examiner respectfully disagrees. As the values for the T1, HOMO, and LUMO values are calculable, they have some level of predictability and cannot also be surprising or unexpected. Additionally, the Morello reference teaches in Table 3 that the B3LYP has a percent deviation from the experimentally reported values of 2.3% in THF. With the 2.3% deviations, several of the compounds have T1 ranges that would overlap. For instance, the 
    PNG
    media_image1.png
    261
    193
    media_image1.png
    Greyscale
, would be expected to have an experimental T1 value of 466 – 488, which overlaps in part with the expected experiential T1 values of the inventive Pt(IV) compound 
    PNG
    media_image2.png
    232
    185
    media_image2.png
    Greyscale
, which would be expected to have an experimental T1 value between 446 – 468. 
Applicant submits that neither Murakami nor Bold does teach or suggest that Pt(IV) complexes exhibit higher T1 energies comparted to Pt(II) complexes having the same carbene ligand. Examiner respectfully disagrees. Murakami teaches the benefits of the ligands for high durability and high light emitting efficiency ([0004]) and Bold teaches the benefits of the ligands for improved light emitting efficiency ([0007]). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Applicant argues that Bold does not teach or suggest a Pt complex where Pt is a Pt(IV) metal and in which Pt has an octahedral coordinating geometry. Applicant argues that instead, bold teaches square planar geometry of Pt(II) complexes and points to [0039] as evidence thereof. Examiner respectfully disagrees. Bold does not limit its teachings to Pt(II) complexes, and teaches that the metal atom may be Pt ([0009]), without necessarily limiting it to the Pt(II). As Pt(IV) is another known Pt complex, it would have been obvious to one of ordinary skill in the art to practice the invention of Bold with Pt(IV), especially because Bold teaches other (IV) metals, including Ru and Os are preferable ([0032]). While Bold teaches Pt(II) complexes as preferred, the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971). Additionally, a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. In re Gurley, 27 F.3d 551,554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994). When a Pt(IV) complex is chosen, it will naturally follow that it will have the octahedral coordinating geometry, as claimed. 

Response to Amendments
Applicant’s amendments to the claims, filed December 23, 2020, caused the withdrawal of the rejection of claims 10 and 21 under 35 U.S.C. 112(d) as set forth in the office action mailed September 3, 2020. Claim 10 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 - 8, 11 - 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bold (US20060258043).
As per claims 1 - 8, Bold teaches:
A compound having the formula Pt(L)n wherein Pt is a Pt(IV) metal, L is a ligand coordinating to Pt, n is an integer from 1 to 3, each L can be the same or different, at least one L is selected from the group consisting of tridentate, tetradentate and hexadentate, and where at least one L coordinates to Pt through a Pt-carbene bond (Bold teaches the transition metal complex of the formula 
    PNG
    media_image3.png
    84
    237
    media_image3.png
    Greyscale
, where the carbene ligand can be tridentate ([0009]). Bold further teaches the ligand 
    PNG
    media_image4.png
    239
    294
    media_image4.png
    Greyscale
 in [0095]. When the transition metal is selected to be Pt, and the carbene ligand is selected to be tridentate ligand 3and n is selected to be 2, m is selected to be 0 and 0 is selected to be 0, the complex reads on claimed structure wherein the compound has a neutral octahedral coordinating geometry; L3 and L4 are tridentate 
    PNG
    media_image5.png
    128
    87
    media_image5.png
    Greyscale
, where X is a neutral carbene carbon, and Y is a carbon selected from benzene to form the Platinum complex 
    PNG
    media_image6.png
    133
    158
    media_image6.png
    Greyscale
 of claim 8.)
As claims 6 and 7 are specific limitations of the ligands when the anionic coordinating atom is selected to be a nitrogen or an oxygen, Bold teaches the limitations of claim 6 and 7 as well.
While Bold does not teach the combination of a Pt(IV) metal with the two tridentate ligands as claimed, Bold includes each element claimed, with the only difference between the claimed invention and Bold being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved light emitting efficiency ([0007]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claims 11 and 13, Bold teaches:
An organic light emitting device comprising an anode, a cathode, and an organic layer where the organic layer comprises as an emissive dopant or a non-emissive dopant a Pt(IV) organometallic compound with at least one tridentate, tetradentate and hexadentate ligand ([0169]: “Organic light-emitting diodes are basically made up of a plurality of layers. 1 anode 2. Hole transport layer 3. Light-emitting layer 4. Electron transport layer 5. Cathode.” & [0017]: “The compounds of formula I are preferably used as emitter molecules in OLEDs.” As explained above, the transition metal complexes taught by Bold read on the claimed Pt compounds.)
As per claims 12 and 19, Bold teaches:
A consumer product comprising the OLED ([0194]: “The OLEDs of the present invention can be employed in all devices in which electroluminescence is useful. Suitable devices are preferably selected from among stationary and mobile VDUs. Stationary VDUS include, for example, VDUs of computers, televisions, VDUs in printers, kitchen applicances…”)
As per claim 15, Murakami teaches:
Wherein the organic layer further comprises a host comprising a chemical group selected from… carbazole… ([0320]: “Complex (8)… as 5% strength dopant is subsequently vapor-deposited together with the matrix material CBP.” The structure of CBP contains two carbazole groups.)

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bold (US20060258043) as applied to claims 1 - 8, 11 - 13, 15, and 19 above and further in view of Ma (US20100237334).
As per claims 14 and 16, Bold does not teach a host comprising a triphenylene containing benzo-fused thiophene or benzo-fused furan. 
Ma teaches an organic light emitting device with an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer comprises a host  ([0017, 0024] “The compounds may be useful as the host of an emissive layer of an organic light emitting device… Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, and a cathode 160.”) and:  
Wherein the host comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan, wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CCnH2n+1, Ar1, Ar1—Ar2, CnH2n—Ar1;
wherein n is from 1 to 10; and wherein Ar1 and Ar2 are independently selected from the group consisting of benzene, biphenyl, naphthalene, triphenylene, carbazole, and heteroaromatic analogs thereof ([0016], “Examples of triphenylene containing benzo fused thiophenes or benzofused furans include compounds having the structure: 
    PNG
    media_image7.png
    88
    299
    media_image7.png
    Greyscale
 X is S or O. Preferably, R1, R2 … are unfused substituents that are independently selected from CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CHCnH2n+1, Ar1, Ar1—Ar2, CnH2n—Ar1…n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Ar1 and Ar2 are independently selected from the 
    PNG
    media_image8.png
    190
    327
    media_image8.png
    Greyscale
, which reads on claimed compound 
    PNG
    media_image9.png
    170
    230
    media_image9.png
    Greyscale
 where X = Sulfur, and R1 – R5 are no substitution. Examiner notes that Ma may teach additional embodiments of the above claim but only one is required to meet the claim limitations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OLED taught by Bold to contain the host material from Formula IV as taught by Ma. One of ordinary skill would have been motivated to make this modification because Ma teaches that “A material containing both triphenylene and benzofuran may be advantageously used as host… A compound containing both of these two groups may offer improved electron stabilization which may improve device stability and efficiency with low voltage.” ([0034]). Additionally, Ma teaches that the dibenzothiphene and dibenzofuran-containing compounds are suitable materials for host materials in OLED In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claims 9, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bold (US20060258043) as applied to claims 1 - 8, 11 - 13, 15, and 19 above and further in view of Murakami (US200900789329).
As per claims 9 and 20, Bold teaches that when n > 1, the carbene ligands of Formula I may be different [0015]. 
Murakami teaches carbene ligands complexed to transition metals for use in OLEDs (Abstract), including the ligand in Compound 43 
    PNG
    media_image10.png
    185
    309
    media_image10.png
    Greyscale
. In addition the the imidazole carbene shown in Compound 43, Murakami shows multiple instances of the carbene ring being part of a benzimidazole ring, including compound 180 
    PNG
    media_image11.png
    161
    313
    media_image11.png
    Greyscale
. 
    PNG
    media_image12.png
    271
    198
    media_image12.png
    Greyscale
 is generated, where RA to RF are selected to be hydrogen.
When combined, Bold and Murakami include each element claimed, with the only difference between the claimed invention and the prior art combination being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of improved efficiency ([0007]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claim 22, Bold teaches:
An organic light emitting device (OLED) comprising and anode, a cathode and an organic layer, disposed between the anode and the cathode, comprising a compound of claim 20 ([0169]: “Organic light-emitting diodes are basically made up of a plurality of layers. 1 anode 2. Hole transport layer 3. Light-emitting layer 4. Electron transport layer 

Claims 1 - 4, 6 - 8, 11 - 13, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20090079329).
As per claims 1 – 4, and 6 – 8, Murakami teaches:
A compound having the formula Pt(L)n wherein L is a ligand coordinating to Pt, n is an integer from 1 to 3, each L can be the same or different, at least one L is selected from the group consisting of tridentate, tetradentate and hexadentate, and where at least one L coordinates to Pt through a Pt-carbene bond (Murakami teaches transition metal complexes of the formula 
    PNG
    media_image13.png
    138
    309
    media_image13.png
    Greyscale
in [0019], where M is a transition metal, including platinum [0070]. One of the specific compounds taught is neutral compound 43 in paragraph 
    PNG
    media_image10.png
    185
    309
    media_image10.png
    Greyscale
[0099]. As Murakami teaches Platinum as a suitable transition metal, it would have been obvious to one of ordinary skill in the art before the effective filing date to swap the Ir 3 and L4 are trientate ligands; L3 is selected to be 
    PNG
    media_image14.png
    136
    91
    media_image14.png
    Greyscale
, where each Y is a carbon atom and X is a neutral carbene carbon, and L4 is selected to be 
    PNG
    media_image15.png
    144
    97
    media_image15.png
    Greyscale
, where Y is a carbon, and X is a neutral sp2 nitrogen atom of a N-heterocyclic ring selected from pyridine.)
As claims 5 and 7 are specific limitations of the ligands when the anionic coordinating atom is selected to be a carbon or an oxygen, Murakami teaches the limitations of claim 5 and 7 as well.
While Murakami does not teach the combination of at Pt(IV) metal with the two tridentate ligands as claimed, Murakami includes each element claimed, with the only difference between the claimed invention and Murakami being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high durability and high light emitting efficiency ([0004]), absent a showing of unexpected results 
As per claim 11, Murakami teaches:
An organic light emitting device comprising an anode, a cathode, and an organic layer where the organic layer comprises as an emissive dopant or a non-emissive dopant a Pt(IV) organometallic compound with at least one tridentate, tetradentate and hexadentate ligand ([Abstract]: “An organic electroluminescent compound comprising: a pair of electrodes; and at least one organic layer between the pair of electrodes, wherein the at least one organic layer contains a specific compound in which a transition metal and a carbene carbon are bonded to each other.” As explained above, the transition metal complexes taught by Murakami read on the claimed Pt compounds.)
As per claims 12 and 19, Murakami teaches:
A consumer product comprising the OLED ([0318]: “The applications of the organic electroluminescent device according to the present invention… may be used very suitably in the fields such as display devices, displays…”)
As per claim 13, Murakami teaches:
Wherein the organic layer is an emissive layer and the compound is a emissive dopant or a non-emissive dopant ([0104]: “The compounds according to the present invention can be used as one of a… light emitting material.”)
As per claim 15, Murakami teaches:
Wherein the organic layer further comprises a host comprising a chemical group selected from… carbazole… (Examples 2 and 3 use CBP as a host material 
    PNG
    media_image16.png
    158
    284
    media_image16.png
    Greyscale
)
As per claim 17, Murakami teaches:
Wherein the organic layer further comprises a host, wherein the host comprises a metal complex ([0123]: “Examples of the host material contained in the light emitting layer can include… a heavy metal complex.”)
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US20090079329) as applied to claims 1 - 4, 6 - 8, 11 - 13, 15, 17, and 19 above and further in view of Ma (US20100237334).
As per claims 14 and 16, Murakami does not teach a host comprising a triphenylene containing benzo-fused thiophene or benzo-fused furan. 
Ma teaches an organic light emitting device with an anode, a cathode, and an organic layer disposed between the anode and cathode, wherein the organic layer comprises a host  ([0017, 0024] “The compounds may be useful as the host of an emissive layer of an organic light emitting device… Device 100 may include a substrate 110, an anode 115, a hole injection layer 120, a hole transport layer 125, an electron blocking layer 130, an emissive layer 135, a hole blocking layer 140, an electron transport layer 145, an electron injection layer 150, a protective layer 155, and a cathode 160
Wherein the host comprises a triphenylene containing benzo-fused thiophene or benzo-fused furan, wherein any substituent in the host is an unfused substituent independently selected from the group consisting of CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CCnH2n+1, Ar1, Ar1—Ar2, CnH2n—Ar1;
wherein n is from 1 to 10; and wherein Ar1 and Ar2 are independently selected from the group consisting of benzene, biphenyl, naphthalene, triphenylene, carbazole, and heteroaromatic analogs thereof ([0016], “Examples of triphenylene containing benzo fused thiophenes or benzofused furans include compounds having the structure: 
    PNG
    media_image7.png
    88
    299
    media_image7.png
    Greyscale
 X is S or O. Preferably, R1, R2 … are unfused substituents that are independently selected from CnH2n+1, OCnH2n+1, OAr1, N(CnH2n+1)2, N(Ar1)(Ar2), CH═CH—CnH2n+1, C≡CHCnH2n+1, Ar1, Ar1—Ar2, CnH2n—Ar1…n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10. Ar1 and Ar2 are independently selected from the group consisting of benzene, biphenyl, naphthalene, triphenylene, carbazole, and heteroaromatic analogs thereof. At least one of R1, R2… includes a triphenylene group.” Paragraph [0046] of Ma teaches Formula (VI) including 
    PNG
    media_image8.png
    190
    327
    media_image8.png
    Greyscale
, which reads on claimed compound 
    PNG
    media_image9.png
    170
    230
    media_image9.png
    Greyscale
 where X = Sulfur, and R1 – R5 are no substitution. Examiner notes that Ma may teach additional embodiments of the above claim but only one is required to meet the claim limitations.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the OLED taught by Murakami to contain the host material from Formula IV as taught by Ma. One of ordinary skill would have been motivated to make this modification because Ma teaches that “A material containing both triphenylene and benzofuran may be advantageously used as host… A compound containing both of these two groups may offer improved electron stabilization which may improve device stability and efficiency with low voltage.” ([0034]). Additionally, Ma teaches that the dibenzothiphene and dibenzofuran-containing compounds are suitable materials for host materials in OLED applications.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Claims 20 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US20090115324).
As per claim 20 and 21, Hashimoto teaches:
A compound selected from the group consisting of 
    PNG
    media_image17.png
    158
    200
    media_image17.png
    Greyscale
(Hashimoto teaches tetravalent platinum atoms of the general formula (1) 
    PNG
    media_image18.png
    114
    136
    media_image18.png
    Greyscale
(Abstract). Hashimoto further teaches specific ligands such as the benzimidazole ligand of compound P009 
    PNG
    media_image19.png
    199
    296
    media_image19.png
    Greyscale
 and a diphenyl ligand of compound P014 
    PNG
    media_image20.png
    213
    309
    media_image20.png
    Greyscale
as suitable ligands. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select ligands, based on the teachings of Hashimoto to arrive at the claimed compounds 
    PNG
    media_image21.png
    187
    186
    media_image21.png
    Greyscale
 , which reads on the formula of claim 20 wherein RE is a single alkyl substitution and RA – RD are all hydrogen.)
While Hashimoto does not teach the specific combination of ligands as claimed, Hashimoto includes each element claimed, with the only difference between the claimed invention and Hashimoto being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency and excellent stability ([0094]) absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
As per claim 22, Hashimoto teaches:
An organic light emitting device comprising an anode, a cathode and an organic layer, disposed between the anode and the cathode, comprising a compound of claim 20 (Claim 6: “An organic light-emitting element comprising: an anode and a cathode; and a layer comprising an organic compound that is sandwiched between the anode and the cathode, wherein at least one platinum complex according to claim 1 is contained in the layer comprising the organic compound.”)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

	
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789